Case 1:21-cr-00004-KD-B Document 114 Filed 04/06/21 Page 1 of 1            PageID #: 412



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

   UNITED STATES OF AMERICA                 :

   vs.                                      : CRIMINAL NO. 21-00004-KD-B

   BRITTNEY BETTISON                        :


                          ACCEPTANCE OF GUILTY PLEA
                          AND ADJUDICATION OF GUILT


         Pursuant to the Report and Recommendation of the United States

   Magistrate Judge (Doc. 105) and without any objection having been filed by the

   parties, Defendant Brittney Bettison’s plea of guilty to Count Four of the

   Indictment is now accepted and Defendant is adjudged guilty of such offense.

         The sentencing hearing is scheduled for June 25, 2021 at 2:30 p.m. in

   Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile,

   Alabama 36602.

         DONE and ORDERED this 6th day of April 2021.


                                     s/ Kristi K. DuBose
                                     KRISTI K. DuBOSE
                                     CHIEF UNITED STATES DISTRICT JUDGE
